Exhibit 10.27

Wyeth

2006 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

(As approved by stockholders on April 27, 2006 and as amended by the Board of
Directors

through November 16, 2006 with further amendments through December 5, 2007)

 

1. Purpose.

The purpose of the Plan is to provide a means through which the Company may
attract able persons to become and remain Non-Employee Directors of the Company
and to provide a means whereby Non-Employee Directors of the Company can acquire
and retain Stock ownership, thereby strengthening their commitment to the
welfare of the Company and promoting an identity of interest between
stockholders and such Non-Employee Directors.

 

2. Definitions.

The following definitions shall be applicable throughout the Plan:

(a) “Annual Meeting” shall mean the annual meeting of the Company’s
stockholders.

(b) “Award” means, individually or collectively, any Option or Deferred Stock
Unit Award.

(c) “Award Agreement” means the agreement between the Company and a Participant
who has been granted an Option or Deferred Stock Unit Award which defines the
rights and obligations of the parties.

(d) “Board” means the Board of Directors of the Company.

(e) “Board Membership” means the period of time during which a Director serves
on the Board.

(f) “Change in Control” means (i) any “person” (as that term is used in
Sections 13 and 14(d)(2) of the Exchange Act) other than a Permitted Holder (as
defined below) who is or becomes the beneficial owner (as that term is used in
Section 13(d) of the Exchange Act), directly or indirectly, of 50% or more of
either the outstanding shares of Stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally,
(ii) during any period of two consecutive years, individuals who constitute the
Board at the beginning of such period cease for any reason to constitute at
least a majority thereof, unless the election or the nomination for election by
the Company’s stockholders of each new director was approved by a vote of at
least three-quarters of the directors then still in office who were directors at
the beginning of the period or (iii) the Company undergoes a liquidation or
dissolution or a sale of all or substantially all of the assets of the Company.
No merger, consolidation or corporate reorganization in which the owners of the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally prior to said combination, own 50% or more of the
resulting entity’s outstanding voting securities shall, by itself, be considered
a Change in Control. As used herein, “Permitted Holder” means (i) the Company,
(ii) any corporation, partnership, trust or other entity controlled by the
Company and (iii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any such controlled entity.



--------------------------------------------------------------------------------

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(h) “Committee” means the Compensation and Benefits Committee of the Board and
any successor thereto.

(i) “Company” means Wyeth, a Delaware corporation.

(j) “Date of Grant” means the date on which an Award is granted to a Participant
under the Plan.

(k) “Default Election” shall have the meaning attributed thereto in
Section 8(d)(i)(B).

(l) “Deferred Stock Account” means an account established by the Trustee to hold
the shares of Stock attributable to each Participant receiving a Deferred Stock
Unit Award.

(m) “Deferred Unit Account” means a bookkeeping account established and
maintained by the Company in the name of each Participant who receives a
Deferred Stock Unit Award.

(n) “Deferred Stock Unit” means a hypothetical investment representing one share
of Stock granted in connection with a Deferred Stock Unit Award pursuant to
Section 8 of the Plan.

(o) “Deferred Stock Unit Award” shall mean the Deferred Stock Unit Award granted
to a Participant in accordance with Section 8 of the Plan.

(p) “Director” means any member of the Board.

(q) “Disability” means a medically determinable physical or mental impairment
which renders a Participant substantially unable to function as a Director, as
determined in the sole discretion of the Committee.

(r) “Distribution Election Form” shall mean the election form filed by a
Non-Employee Director with the Company indicating whether such Non-Employee
Director’s Deferred Stock Unit Awards will be distributed in a lump sum or in a
series of 2 to 10 substantially equal annual installments.

(s) “Distribution Election Modification Form” shall mean the election form filed
by a Non-Employee Director with the Company indicating a change in the form of
distribution of such Non-Employee Director’s future Deferred Stock Unit Awards.

(t) “Dividend Equivalents” means an amount equal to the cash dividends otherwise
payable by the Company upon each share of Stock credited to a Participant’s
Deferred Stock Account.

 

2



--------------------------------------------------------------------------------

(u) “Exchange Act” means the Securities Exchange Act of 1934.

(v) “Fair Market Value” on a given date means (i) if the Stock is listed on a
national securities exchange, the closing sale price reported as having occurred
on the primary exchange with which the Stock is listed and traded on such date,
or, if there is no such sale on that date, then on the last preceding date on
which such a sale was reported; or (ii) if the Stock is not listed on a national
securities exchange, the amount determined by the Committee to be the fair
market value based upon a good faith attempt to value the Stock accurately and
computed in accordance with applicable regulations of the Internal Revenue
Service.

(w) “Initial Election” shall have the meaning attributed thereto in
Section 8(d)(i)(A).

(x) “Non-Employee Director” means a Director who is not also a current employee
of the Company or any of its subsidiaries or affiliates.

(y) “Option” means an option to purchase Stock.

(z) “Option Period” means the period during which an Option remains outstanding
and following which the Option will expire, subject to early expiration upon a
termination of a Participant’s Board Membership as provided herein.

(aa) “Option Price” means the per-share exercise price set for an Option as
reflected in the applicable Award Agreement.

(bb) “Participant” means each Non-Employee Director to whom an Award has been
granted under the Plan.

(cc) “Plan” means the Company’s 2006 Non-Employee Director Stock Incentive Plan.

(dd) “Section 402 of SOX” shall have the meaning attributed thereto in
Section 7(e).

(ee) “Section 409A” means Section 409A of the Code.

(ff) “Section 409A Change in Control Event” means a change in control event
within the meaning of the default definitions set forth in Treasury Regulation
Section 1.409A-3(i)(5) or the successor thereto.

(gg) “Section 409A Compliance” shall have the meaning attributed thereto in
Section 8(e).

(hh) “Securities Act” means the Securities Act of 1933, as amended.

(ii) “Specified Employee” means (a) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) any
time during the 12 month period ending on December 31st of a calendar year and
(b) to the extent not otherwise included in (a) hereof, each of the top-100 paid
individuals (based on taxable wages as reported in Box 1 of Form W-2 for the 12-
month period

 

3



--------------------------------------------------------------------------------

ending on December 31st of such calendar year plus amounts that would be
included in wages for such 12 month period but for pre-tax deferrals to a
tax-favored retirement plan or cafeteria plan or for qualified transportation
benefits) who performed services for the Company at any time during the 12-
month period ending on December 31st of such calendar year. A Participant shall
be treated as a “Specified Employee” for the 12-month period beginning on
April 1st of the calendar year following the calendar year for which the
determination under clause (a) or (b) of this definition is made.

(jj) “Stock” means the common stock par value $0.33 1/3 per share, of the
Company.

(kk) “Termination of Board Membership” shall mean, solely with respect to a
Deferred Stock Unit Award, (i) the date on which the Board Membership of a
Participant terminates, provided that such termination constitutes a separation
from service from the Company and its affiliates that meets the requirements of
the default provisions of Treasury Regulation Section 1.409A-1(h) or the
successor thereto or (ii) such later date on which the Participant incurs a
separation from service from the Company and its affiliates that meets the
requirements of the default provisions of Treasury Regulation
Section 1.409A-1(h) or the successor thereto.

(ll) “Trust” shall mean the grantor trust established by the Company to hold the
shares of Stock attributable to Participants receiving Deferred Stock Unit
Awards.

(mm) “Trustee” shall mean the trustee of the Trust.

(nn) “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from (a) an illness or accident of the Participant or his
or her spouse, beneficiary or dependents (as defined in Section 152 of the Code,
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code), (b) a
loss of the Participant’s property by reason of casualty (including the need to
rebuild the Participant’s home following damage thereto not otherwise covered by
insurance) or (c) such other extraordinary and unforeseeable financial
circumstances, arising as a result of events beyond the Participant’s control.

 

3. Effective Date and Stockholder Approval.

The Plan was submitted to the stockholders of the Company for their approval at
the Annual Meeting of Stockholders held on April 27, 2006. The Plan became
effective upon the affirmative vote of the holders of a majority of the shares
of Stock present, or represented, and entitled to vote at the meeting.

 

4. Administration.

The Committee shall administer the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.
Subject to the provisions of the Plan, the Committee shall have exclusive power
to (i) grant discretionary Awards under the Plan, (ii) determine the nature and
extent of the Awards to be made to each Non-Employee Director, (iii) determine
the time or times when Awards will be made to Non-Employee Directors,
(iv) determine the conditions to which the payment of Awards may be subject,
(v) change the number, type and

 

4



--------------------------------------------------------------------------------

terms of the Awards granted under the Plan, (vi) prescribe the form or forms of
Award Agreements, and (vii) cause records to be established in which there shall
be entered, from time to time as Awards are made to Participants, the date of
each Award, the number of Options and Deferred Stock Units awarded by the
Committee to each Participant, and the expiration date.

The Committee shall have the authority, subject to the provisions of the Plan,
to establish, adopt, and revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee shall also have the authority to
construe and interpret the Plan and all Awards and Award Agreements issued
pursuant to the Plan and to correct any defects, supply any omissions and/or
reconcile any inconsistencies therein. The Committee’s interpretation of the
Plan or any documents evidencing Awards granted pursuant thereto and all
decisions and determinations by the Committee with respect to the Plan shall be
final, binding, and conclusive on all parties.

 

5. Shares Subject to the Plan.

Unless otherwise determined by the Committee, Options and Deferred Stock Unit
Awards shall be automatically granted to Non-Employee Directors pursuant to the
formulas set forth in Sections 7 and 8; provided, however, that:

(a) Subject to Section 11, the maximum number of shares of Stock that may be
issued pursuant to all Awards under the Plan shall be 300,000; provided,
however, that the maximum number of shares of Stock that may be issued pursuant
to Deferred Stock Unit Awards shall be 75,000.

(b) The Committee may adopt reasonable counting procedures to ensure appropriate
counting and make adjustments if the number of shares of Stock actually
delivered differs from the number of shares previously counted in connection
with an Award. To the extent that an Award expires or is canceled, forfeited,
settled in cash or otherwise terminated or concluded without a delivery to the
Participant of the full number of shares to which the Award related, the
undelivered shares will again be available for Awards under the Plan; and

(c) Stock delivered by the Company in settlement of Awards under the Plan may be
authorized and unissued Stock or Stock held in the treasury of the Company or
may be purchased on the open market or by private purchase.

 

6. Eligibility.

Participation in the Plan shall be limited to Non-Employee Directors.

 

7. Annual Option Awards.

(a) Automatic Grant. Unless otherwise determined by the Committee, on the date
of each Annual Meeting, each Non-Employee Director who is newly elected as a
Non-Employee Director or who was previously so elected and continues as a
Non-Employee Director immediately following such Annual Meeting shall
automatically be granted, without further action by the Board or the Committee,
an Option to purchase 3,500 shares of Stock.

 

5



--------------------------------------------------------------------------------

(b) Option Price. Options shall have an Option Price equal to the Fair Market
Value of a share of Stock on the Date of Grant.

(c) Option Period. Unless otherwise determined by the Committee, the Option
Period of each Option, after which each such Option shall expire, shall be ten
(10) years from the Date of Grant.

(d) Vesting of Options. Unless otherwise determined by the Committee and subject
to early expiration upon termination of a Participant’s Board Membership or
accelerated vesting, as provided herein, each Option shall become fully vested
and exercisable on the earlier of (i) the day immediately prior to the next
Annual Meeting or (ii) the date that is twelve (12) months from the Date of
Grant; provided, however, that no Options shall become vested and exercisable
prior to the date upon which a Participant has completed two years of continuous
Board Membership. For purposes of this Plan, a Non-Employee Director will be
deemed to have completed two years of continuous Board Membership on the date
immediately prior to the second anniversary of such Non-Employee Director’s date
of election to the Board. Notwithstanding any vesting schedule established for
any Option, the Committee may, in its sole discretion, accelerate the
exercisability of any Option. If an Option is exercisable in installments, such
installments or portions thereof which become exercisable shall remain
exercisable until the Option expires either at the end of the Option Period or
earlier upon termination of a Participant’s Board Membership, as provided
herein.

(e) Manner of Exercise and Form of Payment. Options which have become
exercisable may be exercised by delivery of a written notice of exercise to the
Company accompanied by payment of the Option Price covering the shares of Stock
with respect to which the exercise relates. The Option Price may be payable in
cash and/or by delivery of shares of Stock having a Fair Market Value on the day
prior to the date the Option is exercised equal to the Option Price multiplied
by the number of shares subject to exercise or, in the discretion of the
Committee, either (i) by delivery to the Company of a copy of irrevocable
instructions to a stockbroker to deliver promptly to the Company an amount of
sale or loan proceeds sufficient to pay the Option Price multiplied by the
number of shares subject to exercise; (ii) by delivery of a notice of “net
exercise” to the Company, pursuant to which the Participant shall receive the
number of shares of Stock subject to exercise reduced by the number of shares of
Stock equal to the aggregate exercise price for such shares divided by the Fair
Market Value on the date prior to such exercise; or (iii) by any other means
approved by the Committee. Anything herein to the contrary notwithstanding, the
Company shall not directly or indirectly extend or maintain credit, or arrange
for the extension of credit, in the form of a personal loan to or for any
Non-Employee Director through the Plan in violation of Section 402 of the
Sarbanes-Oxley Act of 2002 (“Section 402 of SOX”), and to the extent that any
form of payment would, upon the advice of the Company’s counsel, result in a
violation of Section 402 of SOX, such form of payment shall not be available.

 

6



--------------------------------------------------------------------------------

(f) Termination of a Participant’s Board Membership. Unless otherwise determined
by the Committee, the termination of a Participant’s Board Membership shall have
the following consequences to outstanding Options:

(i) If a Participant’s Board Membership is terminated by reason of the
Participant’s death or Disability, and such Participant has completed at least
two years of continuous Board Membership, any outstanding Options held by such
Participant which are not vested and exercisable on the date of such termination
shall become immediately vested and exercisable and all outstanding Options held
by such Participant shall remain exercisable until the earlier of (x) the third
anniversary of the date of termination, or (y) the expiration of the Option
Period.

(ii) If a Participant’s Board Membership is terminated for any other reason
other than death or Disability, any unvested Options then held by such
Participant shall expire immediately upon such termination and any vested
Options then held by such Participant shall remain exercisable until the earlier
of (x) the third anniversary of the date of termination, or (y) the expiration
of the Option Period.

(g) Award Agreement. Each Option shall be evidenced by an Award Agreement, which
shall contain such provisions as may be determined by the Committee.

(h) Amendment or Cancellation of Option Award Formula. Notwithstanding anything
herein to the contrary, the Committee may, at any time and from time to time in
its sole discretion, terminate or amend the automatic Option Award to
Non-Employee Directors set forth in this Section 7, by increasing or decreasing
the number of shares of Stock subject to the formula or substituting an
alternate formula or a different Award on different terms, including different
or no vesting conditions.

 

8. Annual Deferred Stock Unit Awards.

(a) Automatic Grant. Unless otherwise determined by the Committee, on the date
of each Annual Meeting, each Non-Employee Director who is newly elected as a
Non-Employee Director or who was previously so elected and continues as a
Non-Employee Director immediately following such Annual Meeting shall
automatically be granted, without further action by the Board or the Committee,
an Award of 1,200 Deferred Stock Units.

(b) Establishment of Deferred Unit Account. Unless otherwise determined by the
Committee, on the Date of Grant of each Deferred Stock Unit Award to a
Participant, the Company shall establish a Deferred Unit Account for each new
Participant receiving such Award and credit to each such newly established or
previously established Deferred Unit Account for each such Participant the
number of Deferred Stock Units attributable to each such Award.

(c) Contribution of Stock to Trust. Unless otherwise determined by the
Committee, on the Date of Grant of each Deferred Stock Unit Award, the Company
shall contribute to the Trust for the benefit of each Participant receiving such
Award a number of shares of Stock equal to the number of Deferred Stock Units
granted to each such Participant pursuant to each such Award and shall instruct
the Trustee or applicable record keeper to establish a Deferred Stock Account
for each such new Participant and to allocate to each such

 

7



--------------------------------------------------------------------------------

newly established or previously established Deferred Stock Account for each such
Participant the number of shares of Stock attributable to such Award. Each
Participant with respect to whom a Deferred Stock Account has been established
shall have the voting power to direct the trustee with respect to the voting of
Stock allocated to such Deferred Stock Account. The trustee shall not have
discretion to vote the Stock held in the Trust unless instructed to do so by the
Participant to whose account the Stock has been allocated. Stock held in
Deferred Stock Accounts (including, without limitation, Dividend Equivalents)
shall be subject to forfeiture and returned to the Company to the same extent
that the corresponding Deferred Stock Unit Award is subject to forfeiture. Upon
forfeiture of all or a portion of any Deferred Stock Unit Award, the
corresponding number of shares of Stock held in a Deferred Stock Account shall
be forfeited and returned to the Company. Each Deferred Stock Account shall be
maintained under the Trust for each Participant with respect to whom a Deferred
Stock Account has been established until the distribution and/or forfeiture of
all shares of Stock allocated to such Deferred Stock Account.

(d) Time and Form of Distribution Election.

(i) Initial Elections.

(A) Within thirty (30) days following the date of (x) the 2006 Annual Meeting,
and (y) any subsequent Annual Meeting at which a newly-elected Non-Employee
Director receives an initial Deferred Stock Unit Award (whether such
Non-Employee Director was newly-elected at the Annual Meeting or prior to the
Annual Meeting) or such earlier date prescribed by the Committee, each
Non-Employee Director receiving an initial Deferred Stock Unit Award hereunder
must file a Distribution Election Form, a form of which is attached hereto as
Exhibit A, with the Company indicating the form of distribution of such Award (a
lump sum or in a series of 2 to 10 substantially equal annual installments) and
the time of distribution (in accordance with the provisions of the Distribution
Election Form) (the “Initial Election”).

(B) In the event that any Non-Employee Director fails to make an Initial
Election by filing a timely Distribution Election Form with respect to an
initial Deferred Stock Unit Award, such Deferred Stock Unit Award will be
distributed to the Non-Employee Director in a lump sum on the first day of the
month following the Termination of Board Membership of such Non-Employee
Director (the “Default Election”).

(ii) Change in Form of Distribution. The Initial Election or the Default
Election, if applicable, for each Non-Employee Director shall be a standing
election and shall apply to the initial Deferred Stock Unit Award for such
Non-Employee Director and, unless such election is timely changed, to all of the
Non-Employee Director’s subsequent annual Deferred Stock Unit Awards. A
Non-Employee Director may elect to change the form of payment for any future
Deferred Stock Unit Award by filing a Distribution Election Modification Form, a
form of which is attached hereto as Exhibit B, with the Company no later than
December 31, or such earlier date prescribed by the Committee, of the year prior
to the year in which the Deferred Stock Unit Award with respect to which the
change will be effective is to be granted. Any such Distribution Election
Modification Form shall apply to all of the Non-Employee Director’s subsequent
Deferred Stock Unit Awards, unless and until a new Distribution Election
Modification Form is filed with the Company.

 

8



--------------------------------------------------------------------------------

(e) Vesting. Subject to forfeiture upon the Termination of Board Membership of a
Participant or accelerated vesting, as provided herein, and unless otherwise
provided in a Deferred Stock Unit Award:

(i) Awards Granted at 2006 Annual Meeting. Each Deferred Stock Unit Award
granted to a Non-Employee Director at the 2006 Annual Meeting shall become fully
vested and no longer subject to forfeiture on the date that is twelve
(12) months and thirty (30) days from the Date of Grant; provided, however, that
no Deferred Stock Unit Award shall become vested prior to the date upon which a
Non-Employee Director has completed two years of continuous Board Membership;

(ii) Awards Granted to Newly-Elected Non-Employee Directors. Each initial
Deferred Stock Unit Award granted to a Non-Employee Director who is
newly-elected to the Board after the 2006 Annual Meeting shall become fully
vested and no longer subject to forfeiture on the date that is twelve
(12) months and thirty (30) days from the Date of Grant; provided, however, that
no Deferred Stock Unit Award shall become vested prior to the date upon which a
Non-Employee Director has completed two years of continuous Board Membership;
and

(iii) Awards Granted to Non-Employee Directors Who Are Not Newly-Elected to the
Board. Except as provided in Section 8(e)(i), each Deferred Stock Unit Award
granted to a Non-Employee Director who is not newly-elected to the Board shall
become fully vested and no longer subject to forfeiture on the earlier of
(x) the date that is twelve (12) months from the Date of Grant or (y) the day
immediately prior to the next Annual Meeting; provided, however, that no
Deferred Stock Unit Award shall become vested prior to the date upon which a
Non-Employee Director has completed two years of continuous Board Membership.

Notwithstanding any vesting schedule established for any Deferred Stock Unit
Award, the Committee may, in its sole discretion, accelerate the vesting of any
Deferred Stock Unit Award and cause the forfeiture restrictions with respect to
such Award to lapse; provided, however, that the Committee may not accelerate
the vesting of any initial Deferred Stock Unit Award (otherwise subject to
vesting on the date that is twelve (12) months and thirty (30) days from the
Date of Grant), if the Initial Election was made in reliance on Treasury
Regulation Section 1.409A-2(a)(5) and acceleration of vesting would preclude
such reliance.

(f) Dividend Equivalents. Unless otherwise provided in an Award Agreement, the
Company shall withhold cash dividends payable on the shares of Stock held in the
Trust and, on each date that cash dividends are otherwise payable to the holders
of Stock, the Company shall credit the Dividend Equivalents to each
Participant’s Deferred Unit Account. On each date that the Dividend Equivalents
in any Deferred Unit Account equal the value of a full share of Stock, the
Company shall deduct such value from such Deferred Unit Account and contribute
one share of Stock to the Participant’s Deferred Stock Account in the Trust.
Dividend Equivalents and shares of Stock attributable to Dividend Equivalents
shall be subject to forfeiture in the same

 

9



--------------------------------------------------------------------------------

manner as the Deferred Stock Unit Awards with respect to which such Dividend
Equivalents are attributable. Shares of Stock in a Participant’s Deferred Stock
Unit Account attributable to Dividend Equivalents shall be distributed, to the
extent not forfeited, to the Participant at the same time and in the same form
as the shares underlying the Deferred Stock Unit Award to which such Dividend
Equivalents are attributable.

(g) Accelerated Vesting and Forfeiture of Deferred Stock Unit Awards upon the
Termination of a Participant’s Board Membership. Unless otherwise determined by
the Committee or provided in the Award Agreement or this Section (g), (i) in the
event of a Participant’s Termination of Board Membership on account of such
Participant’s death or Disability and such Participant has completed at least
two years of continuous Board Membership, all unvested Deferred Stock Units held
by such Participant as of such termination date shall immediately become fully
vested and the forfeiture restrictions thereon shall lapse; provided, however,
that a Deferred Stock Unit Award subject to an Initial Election pursuant to
Section 8(d)(i) shall not become fully vested pursuant to this Section 8(g) if
the Initial Election was made in reliance on Treasury Regulation
Section 1.409A-2(a)(5) and acceleration of vesting would preclude such reliance,
and (ii) except as otherwise provided in Section 12, in the event of the
Participant’s Termination of Board Membership for any other reason, all unvested
Deferred Stock Units held by such Participant as of the date of such Termination
of Board Membership shall immediately expire and be forfeited.

(h) Payment of Deferred Stock Unit Awards.

(i) The shares of Stock attributable to Deferred Stock Unit Awards for each
Participant (including shares attributable to Dividend Equivalents) shall,
subject to Section 12, be held in the Trust until a Participant incurs a
Termination of Board Membership. Following such Termination of Board Membership,
the shares of Stock held in such Participant’s Deferred Stock Account
attributable to vested Deferred Stock Units shall be distributed by the Trustee
to such Participant at the time or times determined pursuant to Section 8(d) in
a lump sum or in a series of annual installments (net of required withholding
for federal, state, local and foreign taxes, if any) as elected by such
Participant pursuant to a Distribution Election Form or Distribution Election
Modification Form, as applicable or pursuant to a Default Election.
Notwithstanding the foregoing provisions of this Section 8(h), upon the death of
a Participant, the undistributed shares of Stock attributable to a Deferred
Stock Unit Award, to the extent vested, shall be distributed, without regard to
any election pursuant to Section 8(d), in a lump sum, on the first day of the
month following such death.

(ii) The Committee shall not have the discretionary authority to accelerate or
delay distribution of shares of Stock attributable to a Deferred Stock Unit
Award except to the extent that such acceleration or delay may, in the
discretion of the Committee, be effected in a manner that will not cause any
person to incur taxes, interest or penalties under Section 409A (“Section 409A
Compliance”).

(iii) Delay for Specified Employees. Notwithstanding anything in Section 8 to
the contrary, (A) to the extent that the shares of Stock attributable to a
Deferred Stock Unit Award are to be issued for any reason other than Termination
of Board Membership

 

10



--------------------------------------------------------------------------------

due to death during the period beginning on the Participant’s Termination from
Board Membership and ending on the six-month anniversary of such date and (B) at
the time of such Termination of Board Membership, the Participant is a Specified
Employee, then such issuance shall be delayed until the first day of the month
following the six-month anniversary of the Termination of Board Membership.

(i) Award Agreement. Each Deferred Stock Unit Award shall be evidenced by an
Award Agreement, which shall contain such provisions as may be determined by the
Committee.

(j) Amendment or Cancellation of Deferred Stock Unit Award Formula.
Notwithstanding anything herein to the contrary, the Committee may, at any time
and from time to time in its sole discretion amend the form of automatic
Deferred Stock Unit Award to Non-Employee Directors as set forth in this
Section 8 by increasing or decreasing the number of shares of Stock subject to
the formula or substituting an alternate formula or a different Award on
different terms, including different or no vesting conditions. Any such
amendment shall apply prospectively to Deferred Stock Unit Awards granted after
the effective date of the amendment in a manner that will result in Section 409A
Compliance.

(k) Distribution upon an Unforeseeable Emergency.

(i) A Participant may petition the Committee for a distribution of the shares of
Stock held in such Participant’s Deferred Stock Account attributable to vested
Deferred Stock Units on account of an Unforeseeable Emergency. Upon the
application of a Participant for a distribution on account of an Unforeseeable
Emergency the Committee shall determine whether such distribution request
qualifies for a distribution pursuant to Section 409A as an Unforeseeable
Emergency and, if so, shall approve such request and instruct the Trustee to
distribute to such Participant only the number of shares of Stock attributable
to vested Deferred Stock Units necessary to satisfy such Unforeseeable
Emergency; provided, however, that (A) such distribution shall not exceed the
balance of all shares of Stock attributable to vested Deferred Stock Units held
in such Participant’s Deferred Stock Account; (B) such distribution shall not be
made to the extent the Unforeseeable Financial Emergency is, or may be, relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of a Participant’s assets to the extent the liquidation of such
assets would not itself cause severe financial hardship; and (C) amounts
available to a Participant from other deferred compensation plans shall not be
considered. No Participant requesting a distribution for an Unforeseeable
Emergency shall have any involvement in making the determination to approve such
distribution on the part of the Committee.

(ii) For purposes of this Section 8(k), the value of the shares of Stock shall
be calculated based on the closing market per-share price for the Stock as
reported on the Consolidated Transaction Reporting System on the trading day
immediately preceding the designated date of issuance or on such other
reasonable basis for determining fair market value as the Committee may from
time to time adopt. A Participant must provide adequate documentation to the
Committee in order to be eligible for the issuance of shares to confirm the
amount needed to satisfy the costs related to the Unforeseeable Financial
Emergency and the taxes payable on the release of such shares. If a Participant

 

11



--------------------------------------------------------------------------------

elected, pursuant to Section 8(d), to receive the shares of Stock in the form of
installments, the number of shares issued due to the Unforeseeable Financial
Emergency shall be deducted from the remaining installments to be issued to such
Participant starting with the last in time of such installments scheduled to be
issued.

 

9. Discretionary Grant of Awards.

The Committee is authorized, subject to limitations under applicable law, to
grant Awards on a discretionary basis to Non-Employee Directors. The Committee
shall determine the terms and conditions of such Awards at the Date of Grant or
thereafter.

 

10. General.

(a) Privileges of Stock Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of stock ownership in
respect of shares of Stock which are subject to Awards hereunder until such
shares have been issued to that person free of any restrictions on stock
ownership.

(b) Government and Other Regulations.

(i) Subject to Section 10(b)(ii), the obligation of the Company to make payment
of Awards in Stock or otherwise shall be subject to all applicable laws, rules,
and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary
and subject to this Section 10, the Company shall be under no obligation to
offer to sell or to sell and shall be prohibited from offering to sell or
selling any shares of Stock pursuant to an Award unless such shares have been
properly registered for sale pursuant to the Securities Act with the Securities
and Exchange Commission or unless the Company has received the advice of
counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Stock to be offered or sold under the Plan. If the
shares of Stock offered for sale or sold under the Plan are offered or sold
pursuant to an exemption from registration under the Securities Act, the Company
may restrict the transfer of such shares and may legend the Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

(ii) To the extent the Committee reasonably anticipates that distribution of a
Deferred Stock Unit Award would violate Federal securities law or other
applicable law, the Committee may, in its discretion, delay issuance of shares
of Stock underlying such award; provided that such delay is effected in a manner
that will result in Section 409A Compliance. In the event of such delay, such
shares of Stock shall be issued as of the earliest date the Committee reasonably
anticipates that such issuance will not cause a violation of applicable law or
may be effected in a manner that will result in Section 409A Compliance. Nothing
in this Section 10(b)(ii) shall limit the generality of Section 10(b)(i) with
respect to any Option.

 

12



--------------------------------------------------------------------------------

(c) Designation and Change of Beneficiary. Each Participant may file with the
Company a written designation of one or more persons or entities as the
beneficiary who shall be entitled to receive the rights or amounts payable with
respect to an Award due under the Plan upon his death. A Participant may, from
time to time, revoke or change his beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Company. The last
such designation received by the Company shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Company prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by the Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

(d) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Restated Certificate of Incorporation, as amended, or otherwise, or any power
that the Company may have to indemnify them or hold them harmless.

(e) Rights to Re-election. Nothing in the Plan shall be deemed to create any
obligation on the part of the Company or the Board to nominate any Non-Employee
Director for re-election by the Company’s stockholders, nor confer upon any
Non-Employee Director the right to remain a member of the Board.

(f) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without regard to the principles
of conflicts of law thereof.

(g) Nontransferability. Options shall not be transferable by the Participant
other than by will or the laws of descent and distribution, and Options shall
during his or her lifetime be exercisable only by the Participant; provided,
however, that the transfer of Options for estate planning purposes shall be
allowed in accordance with applicable law. No Deferred Stock Unit Award may be
assigned or transferred, pledged or sold prior to its delivery to a Participant
or, in the case of a Participant’s death, to the Participant’s legal
representative or legatee or such other person designated by an appropriate
court; provided, however, that the transfer of a Deferred Stock Unit Award for
estate planning purposes shall be allowed in accordance with applicable law.

 

13



--------------------------------------------------------------------------------

(h) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control. References herein
to sections are references to sections of the Plan, unless otherwise provided.

 

11. Changes in Capital Structure.

Awards granted under the Plan and any Award Agreements, the maximum number of
shares of Stock subject to all Awards and the maximum number of shares of Stock
subject to Deferred Stock Unit Awards shall be subject to adjustment or
substitution, as determined by the Committee in its sole discretion, as to the
number, price or kind of a share of Stock or other consideration subject to such
Awards or as otherwise determined by the Committee to be equitable (i) in the
event of changes in the outstanding Stock or in the capital structure of the
Company by reason of stock dividends, extraordinary cash dividends, stock
splits, reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the Date of Grant of any such Award or (ii) in
the event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights granted to, or available for, Participants in the Plan, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan. In addition, in the event of any such adjustments or
substitution, the aggregate number of shares of Stock available under the Plan
and the maximum number of shares available for grant pursuant to Deferred Stock
Unit Awards shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

 

12. Change in Control.

Unless otherwise provided in a particular Award Agreement, in the event of a
Change in Control:

(a) Notwithstanding any vesting schedule, or any other limitation on exercise or
vesting, all outstanding Awards shall immediately become 100% vested and
exercisable and the forfeiture provisions thereon shall lapse;

(b) The Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Options and pay to the
Participants who are the holders thereof, in a lump sum of cash or Stock, the
value of such Options based upon the highest price per share of the Stock
received or to be received by other stockholders of the Company in connection
with the Change in Control; and

(c) Solely to the extent that the Change in Control is a Section 409A Change in
Control Event, any outstanding Deferred Stock Unit Awards shall be cancelled and
the Participants who are the holders thereof shall receive, on the day following
such Change in Control, in a lump sum of cash or Stock, the value of such
Deferred Stock Unit Awards based upon the highest price per share of Stock
received or to be received by other stockholders of the Company in connection
with the Change in Control.

 

14



--------------------------------------------------------------------------------

13. Amendments and Termination.

The Board may at any time terminate the Plan. Unless sooner terminated, the Plan
shall terminate on the day before the tenth (10th) anniversary of the date the
Plan is adopted by the Board. No Awards may be granted under the Plan after it
is terminated; provided, however, that any Award outstanding under the Plan at
the time of the termination of the Plan shall remain in effect until such Award
shall have been exercised or distributed, in accordance with its terms or shall
have expired. Except as otherwise provided in the immediately following
sentence, if the Plan is terminated, payment of outstanding Deferred Stock Unit
Awards shall be made in accordance with Section 8(h). Upon termination of the
Plan, the Committee may not, in its discretion, accelerate payment of
outstanding Deferred Stock Unit Awards except to the extent that such
acceleration may be effected in a manner that will result in Section 409A
Compliance. The Committee may, at any time, or from time to time, amend or
suspend and, if suspended, reinstate, the Plan in whole or in part; provided,
however, that without further stockholder approval the Committee shall not make
any amendment to the Plan which would (i) materially increase the maximum number
of shares of Stock which may be issued pursuant to Awards or the maximum number
of shares subject to Deferred Stock Unit Awards, except as provided in
Section 11, or (ii) change the class of persons eligible to receive Awards under
the Plan. Nothing in this Section 13 shall be construed as limiting the
authority granted hereunder to the Board with respect to any Option.

 

14. 409A.

The Committee shall have the right to amend any Deferred Stock Unit Award
granted hereunder without the consent of any Participant solely to extent that
the Committee determines such amendment to be necessary to ensure Section 409A
Compliance and such amendment may be effected in a manner that will result in
Section 409A Compliance. Nothing in this Section 14 shall limit the authority
granted hereunder to the Committee with respect to any Option.

*                                *                                 *

As adopted by the Board of Directors of Wyeth on January 27, 2006, subject to
stockholder approval at the Annual Meeting of Stockholders to be held on
April 27, 2006.

 

15